PER CURIAM.
After reviewing the briefs and record on appeal, we find that the appellant has failed to demonstrate any reversible error; therefore, the judgment and sentence is affirmed. However, that portion of the court’s order requiring appellant to pay court costs and to make payments to the Crimes Compensation Trust Fund is stricken because the appellant was found insolvent by the trial court. See Engle v. State, 407 So.2d 641 (Fla.2d DCA 1981).
GRIMES, A. C. J., and SCHEB and SCHOONOVER, JJ., concur.